Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 29-36 and 40-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Love (US Patent Application 2010/0028667 A1, published 04 Feb. 2010, hereinafter Love) in view of Francis et al. (US Patent Application 2004/0147398 A1, published 29 Jul. 2004, hereinafter Francis) and further in view of Ueno et al. (US Patent 5,356,853, published 18 Oct. 1994, hereinafter Ueno) and evidence provided by Plastic Molded Concepts and Hot Melt. 
Regarding claim 29, 32-34, and 41-42, Love teaches a flexible magnetic sheet system (Abstract) comprising a flexible magnet, a printable material, and an adhesive (paragraph 0058).  Love teaches that his flexible magnet comprises binder and ferrous (i.e. magnetizable) particles (paragraph 0059).  Love teaches that the adhesive layer is 1 mil thick (paragraph 0121).  Love teaches that the all of his layers extend to the edges of his flexible magnetic sheet (Figures 3 and 15).
Love does not disclose the adhesive is a polyurethane or an ethylene vinyl acetate, the adhesive is cured, the printable material is opaque white or colored writeable synthetic paper, the cured adhesive layer destructively bonds the magnetizable layer and the writeable outer layer together, the cured adhesive layer is configured to be resistant to transfer to cutting blades, the flexible magnetic sheet is configured to be resistant to delamination on exposure to direct sunlight, nor that the cured adhesive is configured to not be tacky when exposed to a cutting-machine operational temperature of about 43⁰C (so as to transfer essentially no residue to the cutting blades).
Francis discloses a structure of a laminated card, in which a backing sheet is laminated to a receiver sheet using conventional adhesives, such as ethylene vinyl acetate or a polyester polyurethane resin (Abstract and paragraph 0143).  
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to utilize the adhesives taught by Francis in the flexible magnetic sheet of Love.  Love and Francis are analogous art as they are both drawn to forming a laminate by joining two polymeric films by an adhesive layer, so one of ordinary skill in the art would have a reasonable expectation of success in using the synthetic paper and the adhesives of Francis in the flexible magnetic sheet of Love.  Further, Francis teaches that ethyl vinyl acetate (EVA) resin and polyester urethane resin are conventional adhesives known in the art (paragraph 0143).
In one embodiment, Francis discloses that a polyester polyurethane adhesive layer is applied to the backing sheet, and the lamination is effected by inserting the receiver sheet/backing sheet/receiver sheet composite into a press, heating at 150⁰C for 20 minutes under pressure, cooling under pressure for a further 20 minutes, and removing the laminate (paragraph 0182).  Thus, the adhesive is cured.
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to utilize the lamination process taught by Francis in the flexible magnetic sheet of Love.  Love and Francis are analogous art as they are both drawn to forming a laminate by joining two polymeric films by an adhesive layer, so one of ordinary skill in the art would have a reasonable expectation of success in using the lamination process of Francis in the flexible magnetic sheet of Love.  Further, Francis teaches that the delamination peel strength of his laminate was 8 N/cm (paragraph 0183).
While Love discloses that the printable material can be paper or plastic (paragraph 0063), Love does not disclose the printable material is opaque white or colored writeable synthetic paper.  Ueno teaches a thermal transfer image receiving sheet comprising a substrate, i.e. printable material, and a dye receptor layer (Abstract).  The substrate is a white opaque film made from synthetic resin and white pigment or filler, i.e. synthetic paper (col. 6, lines 24-38), where the substrate has a thickness of about 10-300 microns (col. 6, lines 48-50), that is 0.39 to 11.8 mils.
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use a white, opaque synthetic paper and its thickness taught by Ueno as the printable material layer in the flexible magnetic sheet of Love in view of Francis.  Love and Ueno are analogous art as they are both drawn to forming a laminate by joining two polymeric films by an adhesive layer (Ueno, col. 16, lines 40-46 and Figure 6), so one of ordinary skill in the art would have a reasonable expectation of success in using a white, opaque synthetic paper and its thickness as taught by Ueno in the flexible magnetic sheet of Love in view of Francis.  
Love does teach that his flexible magnetic sheets may be cut into shapes (paragraphs 0011 and 0056); however, Love in view of Francis and further in view of Ueno does not disclose the adhesive as being resistant to transfer from the laminate to cutting blades during cutting of the laminate, the adhesive is destructively bonding the magnetizable layer and the writeable outer layer together, nor the laminate being resistant to delamination on exposure to direct sunlight.  However, given the laminate of Love in view of Francis and further in view of Ueno and the presently claimed magnetic sheet comprise the same components, including the same adhesive, they would inherently also have the same properties as claimed.
Given that Love teaches the claimed adhesive, it is the examiner’s position that the adhesive in the flexible magnetic sheet of Love in view of Francis and further in view of Ueno after being cured would inherently have the same level of tack when exposed to a cutting-machine operational temperature of 110⁰F and would inherently transfer the same amount of residue to the cutting blades as the claimed invention.  Similarly, given Love in view of Francis and further in view of Ueno teaches the same magnetic laminate with the same adhesive, it is the examiner’s position that the flexible magnetic sheet of Love in view of Francis and further in view of Ueno would inherently be resistant to delamination to the same extent on exposure to direct sunlight as the claimed adhesive.
Regarding claims 30, 35-36, 40, and 43-44, Love in view of Francis and further in view of Ueno teaches the elements of claim 29.
Love does not disclose a hot melt adhesive; however, Francis teaches that his adhesives can be applied as hot-melt coatings (paragraph 0143); thus, Francis’s adhesives in the flexible magnetic sheet of Love in view of Francis and further in view of Ueno are hot melt adhesives.
Love in view of Francis and further in view of Ueno does not disclose the melting point of the ethylene vinyl acetate copolymer (EVA) in his adhesive layer.
Plastic Molded Concepts (“EVA Resin,” accessed 13 Jul. 2021) discloses that the melting point of ethylene vinyl acetate resin is 167 - 216⁰F (page 2).
Hot Melt (“EVA Hot Melt – Ethylene-vinyl acetate adhesives,” accessed 13 Jul. 2021) discloses that ethylene-vinyl acetate is a hot melt adhesive that is a thermoplastic and is a solid at room temperature and this adhesive does not utilize a solvent (page 1, 1st paragraph).
Regarding claim 31, Love in view of Francis and further in view of Ueno teaches the elements of claim 29.  Given that Love teaches his adhesive layer is 1 mil thick (paragraph 0121) and Francis teaches synthetic paper substrate is flexible (paragraphs 0002 and 0008) and teaches the claimed adhesive, it is the examiner’s position that the adhesive layer of the flexible magnetic sheet of Love in view of Francis and further in view of Ueno would inherently be flexible at room temperature.

Claims 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Love (US Patent Application 2010/0028667 A1, published 04 Feb. 2010, hereinafter Love) in view of Francis et al. (US Patent Application 2004/0147398 A1, published 29 Jul. 2004, hereinafter Francis) and further in view of Ueno et al. (US Patent 5,356,853, published 18 Oct. 1994, hereinafter Ueno) and further in view of Williams (US Patent 5,221,398, published 22 Jun. 1993, hereinafter Williams) and evidence provided by Comert et al. (US Patent 4,867,312, published 19 Sep. 1989, hereinafter Comert).
Regarding claims 37-39, Love in view of Francis and further in view of Ueno teaches the elements of claim 29.
Francis teaches the use of a polyurethane hot melt adhesive (paragraph 0143).
Love in view of Francis and further in view of Ueno does not disclose the use of a virtually-thermosetable hot-melt adhesive, the use of a humidity curable adhesive, nor the use of a reactive hot melt adhesive.
Williams teaches the use of the polyurethane adhesive Bostik Supergrip 2000 (col. 3, Iines 55-63), which is identical to the virtual thermoset adhesive disclosed in the present specification (page 8, line 35).  Therefore, it is the examiner’s position that the adhesive taught by Williams is a virtual thermoset adhesive.
Comert discloses that Bostick Supergrip 2000 is moisture curable, reactive hot melt adhesive (col. 1, Iines 22-31).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the moisture-curable, reactive hot melt, virtually-thermosetable adhesive as taught by Williams as the adhesive in the flexible magnetic sheet of Love in view of Francis and further in view of Ueno.  Both Francis and Williams are using the bonding layered structures, and Francis teaches the use of polyurethane adhesives for bonding layers in his film, one of ordinary skill would have reasonable expectation of success using the adhesive taught by Williams in bonding the layers of the flexible magnetic sheet of Love in view of Francis and further in view of Ueno.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 40 and 43-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Love (US Patent Application 2010/0028667 A1, published 04 Feb. 2010, hereinafter Love) in view of Francis et al. (US Patent Application 2004/0147398 A1, published 29 Jul. 2004, hereinafter Francis) and further in view of Ueno et al. (US Patent 5,356,853, published 18 Oct. 1994, hereinafter Ueno) and further in view of Kim et al. (“The properties of reactive hot melt polyurethane adhesives modified with novel thermoplastic polyurethanes,” J.Appl.Poly.Sci., Vol. 114, pp. 1169-1175, published 16 Jun. 2009, hereinafter Kim).
Regarding claims 40 and 43-45, Love in view of Francis and further in view of Ueno teaches the elements of claim 29.
Love in view of Francis and further in view of Ueno does not disclose a thermoplastic hot-melt adhesive, a solid adhesive, a solvent-free adhesive, nor an adhesive comprising no volatile organic compounds.
Kim teaches a reactive hot melt adhesive comprising a thermoplastic polyurethane (Abstract), his adhesive has pseudo-solid like behavior, and reactive hot melt adhesives are solvent free (page 1169. 1st column, Introduction section, 1st paragraph).  
It is the examiner’s position that Kim’s reactive hot melt adhesive comprises no volatile organic compounds and the pseudo-solid like behavior characterized by Kim reads on the claim limitation that the adhesive composition is solid.
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the modified hot melt polyurethane adhesive taught by Kim as the polyurethane adhesive in the flexible magnetic sheet of Love in view of Francis and further in view of Ueno.  Both Francis and Kim teach the use of polyurethane adhesives.  Further, Kim teaches that the initial bond strength of his modified polyurethane adhesive is much higher than a polyurethane control (page 1174, 2nd column, Adhesion properties section, 1st paragraph) and his modified adhesive had improved modulus and tensile strength compared to a polyurethane control (page 1174, Conclusions section, 4th paragraph).

Response to Arguments
Applicant’s arguments filed 30 Jun. 2022 have been fully considered, but they were not persuasive.
Applicant amended claim 29.
With respect to the 112(a) and 112(b) rejections of record, it is noted that it is the examiner’s position that the amendments to claim 29 overcome these rejections of record.  As set forth in MPEP 2163 IB, “While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure”.  With respect to the “formulated” language in lines 11 and 16 of claim 1, given that the cured adhesive layer must necessarily be “formulated” in order to be made and become the cured adhesive layer, there is implicit as well as inherent support for such language in the specification and claims as originally filed.  Additionally, such language is definite since one of ordinary skill in the art would understand what is meant by “formulated”.  Similarly, with respect to the “constructed” language in line 14 of claim 1, given that the sheet is made of layers and therefore must necessarily be “constructed” in order to be made and become the flexible magnetic sheet, there is implicit as well as inherent support for such language in the specification and claims as originally filed.  Additionally, such language is definite, since one of ordinary skill in the art would understand what is meant by “constructed”.
Applicant argues that to properly combine references, the proposed modification cannot render the prior art unsatisfactory or change the principal operation of a reference.
Examiner agrees with this statement; however, applicant has not pointed out in what way the combination of references would render the prior art unsatisfactory or require a change in principal operation.
Applicant argues that the prior art must be considered in its entirety including disclosures that teach away from the claims.
Examiner agrees with this statement; however, applicant has not pointed to any portions of any applied reference that teach away from the claims.
Applicant argues that the combination of the references Love, Francis, and Ueno fail to disclose the claimed subject matter.
However, applicant has not shown in what ways the combination of the teachings from these references differ from the claimed invention. 
Applicant argues the examiner used improper hindsight in combining features from these three references.
However, it is noted that as set forth in MPEP 2112, “the inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness” and as set forth in MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same."  Therefore, contrary to applicant’s arguments, setting forth inherency in a 103 rejection is proper.  Further, applicant has not stated how the prior art is not meeting the claimed properties or provided any evidence to show that the prior art is not meeting the claimed properties.
Additionally, regarding improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brennan (US Patent 5,699,956, published 23 Dec. 1997) teaches a magnetic post card with one or more printable layers, in which multiple cards are obtained by shear cutting means.  Casagrande (WO 2001/74588 A1, published 11 Oct. 2001) teaches a form with a printable layer, an adhesive layer, and a magnetic layer.  Ogden et al. (US Patent Application 2009/0134963 A1, published 28 May 2009) teaches a flexible magnetic sheet system with at least one printable layer, a magnetizable layer, and an attacher (adhesive) layer.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787